DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. The amendment filed 25 February 2022 has been entered.
Response to Amendment
This Office action is responsive to the amendment filed 25 February 2022.  Claims 2, 9 and 14 are cancelled. Claims 1, 3-8, 10-13 and 15-19 are pending and are examined.
The amendments to the claims overcome the claim objections in the Final Rejection of 28 September 2021.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6, 13, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis (U.S. 20170175675) in view of Schwarz (U.S. Publication No. 2014/0363304) and Hill and Peterson (Mechanics and Thermodynamics of Propulsion, pp. 170-171, 184-185).
Regarding claim 1, Sabnis teaches a gas turbine engine (20, Fig. 1) for an aircraft (¶46) comprising: an engine core (24, 26 and 28, Fig. 1) comprising a turbine 46, a compressor 44, and a core shaft 40 connecting the turbine to the compressor (¶41); a fan 42 located upstream of the engine core, the fan comprising a plurality of fan blades (¶41), an annular fan face being defined at a leading edge of the fan (Fig. 1); and a gearbox 48 that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (¶41), and a specific thrust is defined as net engine thrust divided by mass flow rate through the engine; and at engine cruise conditions: 70 NKg-1s ≤ specific thrust ≤ 110 NKg-1s (Table 1: the thrust/ fan face physical flow at cruise for engines 1, 2 and 3 are 109 NKg-1s, 88 NKg-1s, 86 NKg-1s,  respectively each of which is within the claimed range) and a forward speed of the gas turbine engine at the cruise conditions is in a range from Mn 0.75 and Mn .85 (¶48, cruise conditions of Mach .8). 
 Sabnis in view of doesn’t teach a ratio of a radius of one of the fan blades at its hub to a radius of that fan blade at its tip is in a range. Schwarz teaches a hub to tip ratio of less than about .34 and greater than about .020. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Schwarz and Hill and Peterson to have a ratio of a radius of one of the fan blades at its hub to a radius of that fan blade at its tip of between .2 to .34, as taught by Schwarz in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the efficiency of an operating turbofan engine applied to a prior art aircraft, to yield a predictable result of designing a more efficient engine as taught by Schwarz (¶44), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Sabnis in view of Schwarz teaches the invention as claimed and as discussed so far. However, Sabnis in view of Schwarz doesn’t teach that the ratio of a radius of one of the fan blades at its hub to a radius of that fan blade at its tip of between .25 to .3.  However, in the case where the claimed ranges, in this case, .25 to .3, "overlap or lie inside ranges disclosed by the prior art," in this case, .2 to .34, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS
The engines of Sabnis in view of Schwarz have a quasi-non-dimensional mass flow rate such that a quasi-non-dimensional mass flow rate Q is defined as: 

    PNG
    media_image1.png
    75
    191
    media_image1.png
    Greyscale

where: W is mass flow rate through the fan in Kg/s; T0 is average stagnation temperature of the air at the fan face in Kelvin; P0 is average stagnation pressure of the air at the fan face in Pa; Afan is the area of the fan face in m.2  However, values of  Q are not specified.
Sabnis teaches cruise conditions of Mach .8 at 35,000 ft. Ambient conditions at this altitude are a temperature of 219 K and a pressure of 23,911 Pa. Hill and Peterson provides the temperature at the fan face is equal to the ambient temperature x (1+.2 M2)=(219 K)x(1.128)=247 K and the pressure at the fan face is equal to the ambient pressure x (1+.2 M2)3.5=(1.524)x(23,911 Pa)=36,448 Pa. Thus, (247 K).5/36,448 Pa =4.31x10-4 K.5/Pa.
Sabnis provides mass flows at the fan face at cruise conditions for engines 1, 2, 3, respectively of 254.1 lbm/s, 440.2 lbm/s and 543.4 lbm/s with fan diameters of 55.9 in, 73 in and 81 in. The area of the fan is calculated as π (DFan)2/4 (1-[h/t]2) where h/t is the hub to tip ratio. Using a hub to tip ratio of .25 as suggested by Schwarz and converting units of the mass flow to kg/s and substituting into the formula of
  
    PNG
    media_image1.png
    75
    191
    media_image1.png
    Greyscale

yields values for Q for engines 1, 2, 3 in Table 1 of Sabnis at cruise of .0334, .034 and .0341 kgs-1N-1K1/2. The value of .0334 of engine 1 is within the claimed range of between .0305 kgs-1N-1K1/2 and .0335 kgs-1N-1K1/2.
It was known in the art before the effective filing date of the claimed invention that flow processes across an axial fan were governed by adiabatic flow equations, as taught by Hill and Peterson above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to use the Hill and Peterson equation to calculate the temperature and pressure at the fan face for the engines of Sabnis in view of Schwarz using the values of Mach number, ambient temperature and ambient pressure suggested by Sabnis in view of Schwarz, because these values in this case are inherently related by a law of nature.
Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed so far. However, Sabnis in view of Schwarz and Hill and Peterson doesn’t teach that .0305 kgs-1N-1K1/2 ≤ Q ≤ .0335 kgs-1N-1K1/2. However, in the case where the claimed ranges, in this case, .0305 to .0335, "overlap or lie inside ranges disclosed by the prior art," in this case, .0334, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 3, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and discussed above. In particular, Sabnis in view of Schwarz and Hill and Peterson teaches Q =.0334. In the case where the claimed ranges, in this case, .031 Kgs-1N-1K1/2 ≤ Q ≤ .0335 Kgs-1N-1K.1/2, "overlap or lie inside ranges disclosed by the prior art," in this case, Q =.0334 a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
	Regarding claim 4, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches at cruise conditions, the specific thrust is less than 100 Nkg-1s (In Table 1, as described above for claim 1, engines 2 and 3 have a specific thrust of 88 Nkg-1s and 86 Nkg-1s each of which is below 100 Nkg-1s as claimed.). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engine 1 of Sabnis in view of Schwarz and Hill and Peterson to have specific thrust of less than 100 Nkg-1s, as taught by Sabnis in order to apply a known technique, in this case designing a turbofan engine, to a known device, in this case a turbofan engine, ready for improvement, in this case the efficiency of an operating turbofan engine applied to a prior art aircraft, to yield a predictable result of designing a more efficient engine as taught by Sabnis (¶69), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Regarding claim 5, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed above. However, as discussed so far, Sabnis in view of Schwarz and Hill and Peterson doesn’t specify a fan tip loading is defined as dH/Utip2, where dH is an enthalpy rise across the fan and Utip is a translational velocity of the fan blades at the tip of the leading edge, and at cruise conditions, 0.28 Jkg-1K-1/(ms-1)2 < dH/Utip2 <0.36 Jkg-1K-1/(ms-1)2 . In operation, the engines of Sabnis in view of Schwarz implicitly have a fan tip loading. However, a value of the fan tip loading is not specified. 
Further, the fan tip loading is manner of operating the engine, which doesn’t differentiate the claimed engine from prior art engines with the same structure.  At rest, the fan tip loading for any engine is indefinite because the tip speed, Utip, is zero. The fan tip loading only takes on a lower value during operation of the engine. Thus, the fan tip loading is a manner of operating the jet engine. “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed, in this case a fan tip loading of gas turbine engine, does not differentiate the claimed apparatus from a prior art apparatus, in this case a gas turbine engine” if the prior art apparatus teaches all the structural limitations of the claim.” MPEP 2114, II Manner Of Operating The Device Does Not Differentiate Apparatus Claim From The Prior Art. As described above, the prior art gas turbine engines of Sabnis in view of Schwarz include all of the structural limitations of the claim.
Sabnis teaches a pressure ratio across the fan,                        
                             
                            
                                
                                    P
                                    r
                                
                                
                                    f
                                
                            
                            ,
                        
                     such as 1.5 (¶24), cruise conditions M=.80 at 35,000 feet (¶48) and an Utip speed of less than 350 m/sec (¶50). 
According to Hill and Peterson, Mechanics and Thermodynamics of Propulsion (©1992), pp. 171 and 184, using equations 5.38 and 5.49, a fan tip loading is related to the preceding quantities by the following formula:
                
                    
                        
                            d
                            h
                        
                        
                            
                                
                                    U
                                
                                
                                    t
                                    i
                                    p
                                
                                
                                    2
                                
                            
                        
                    
                    =
                    
                        
                            C
                            p
                            
                                
                                    Δ
                                    T
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    U
                                
                                
                                    t
                                    i
                                    p
                                
                                
                                    2
                                
                            
                        
                    
                    =
                     
                    
                        
                            C
                            p
                             
                            
                                
                                    T
                                
                                
                                    a
                                    m
                                    b
                                    i
                                    e
                                    n
                                    t
                                
                            
                        
                        
                            
                                
                                    U
                                
                                
                                    t
                                    i
                                    p
                                
                                
                                    2
                                
                            
                        
                    
                     
                    (
                    1
                    +
                     
                    
                        
                            
                                
                                    γ
                                    -
                                    1
                                
                            
                        
                        
                            2
                        
                    
                    
                        
                            M
                        
                        
                            2
                        
                    
                    )
                    (
                    
                        
                            
                                
                                    P
                                    r
                                
                                
                                    f
                                
                            
                        
                        
                            
                                
                                    γ
                                    -
                                    1
                                
                                
                                    γ
                                
                            
                        
                    
                    -
                    1
                    )
                
            
where γ=1.4, Cp=                        
                            
                                
                                    γ
                                
                                
                                    γ
                                    -
                                    1
                                
                            
                        
                     R (R=287 J/kg/k) and                         
                            
                                
                                    Δ
                                    T
                                
                                
                                    f
                                
                            
                            =
                            
                                
                                    T
                                
                                
                                    e
                                    x
                                    i
                                    t
                                
                            
                            -
                            
                                
                                    T
                                
                                
                                    e
                                    n
                                    t
                                    r
                                    y
                                
                            
                        
                    . At 35,000 feet, the ambient temperature is 219 K. Inserting Sabnis’ pressure ratio (1.5), Mach number (.8), ambient temperature (219 K) and fan tip speed (Engine 1 in Table 1 at cruise is 332 m/s) in Hill and Peterson’s formula, the corresponding fan tip loading is:
                        
                            
                                
                                    d
                                    h
                                
                                
                                    
                                        
                                            U
                                        
                                        
                                            t
                                            i
                                            p
                                        
                                        
                                            2
                                        
                                    
                                
                            
                        
                    =.28 (Engine 1) 
which is within the range of .28 to .36 as presently disclosed and claimed. 
It was known in the art before the effective filing date of the claimed invention that flow processes across an axial fan were governed by adiabatic flow equations, as taught by Hill and Peterson above.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present application, to use the Hill and Peterson equation to calculate the fan tip loading across the fans within the engines of Sabnis in view of Schwarz and Hill and Peterson using the values of the pressure ratio, fan tip speed, Mach number and ambient temperature suggested by Sabnis in view of Schwarz and Hill and Peterson, because these values in this case are inherently related by a law of nature.
	Regarding claim 6, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed above and Sabnis further teaches a fan pressure ratio, defined as the ratio of the mean total pressure of the flow at the fan exit to the mean total pressure of the flow at the fan inlet, is no greater than 1.5 at cruise conditions (¶49).
Regarding claim 13, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches the gearbox has a reduction ratio in range of greater than 2.8 (¶67) and in some embodiments greater than 4.5 (¶46). 
In case where the claimed ranges, in this case, a gear reduction ratio between 3.1 and 3.7, "overlap or lie inside ranges disclosed by the prior art," in this case, a gear reduction ratio greater than 2.8, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976): MPEP 2144.05: I.  OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS.
Regarding claim 15, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches the forward speed of the gas turbine engine at the cruise conditions is Mn 0.8. (¶48, Mn=.8). 
Regarding claim 16, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches the cruise conditions correspond to atmospheric conditions at an altitude that is in the range of from 10500m to 11600m (¶48, 10668 m).
Regarding claim 19, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and discussed above and Sabnis further teaches the turbine is a first turbine, the compressor is a first compressor, and the core shaft is a first core shaft:  -6-New U.S. Patent Applicationthe engine core further comprises a second turbine 54, a second compressor 52, and a second core shaft 32 connecting the second turbine to the second compressor; and the second turbine, second compressor, and second core shaft are arranged to rotate at a higher rotational speed than the first core shaft (¶40, shaft 32 is a high speed spool and shaft 30 is a low speed spool).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Schwarz and Hill and Peterson, as applied to claim 1 above, and further in view of Baltas (U.S. Publication No. 2016/0003049).
Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed above for claim 1. In addition, Sabnis further teaches an annular splitter (Fig. 1, structure between flows B and C) at which the flow is divided between a core flow (C, Fig. 1) that flows through the engine core, and a bypass flow (B, Fig. 1) that flows along a bypass duct (80). However, Sabnis in view of Schwarz and Hill and Peterson doesn’t teach a fan root pressure ratio and a fan tip pressure ratio.
Baltas teaches fan blade designs and describes the variation of pressure along the fan blade (Abstract). In particular, Baltas teaches “a fan root pressure ratio, defined as the ratio of a mean total pressure of the flow at the fan exit that subsequently flows through the engine core to a mean total pressure of the flow at a fan inlet, is no greater than 1.25 at cruise conditions” and “a fan tip pressure ratio is defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet; and the ratio between the fan root pressure ratio to the fan tip pressure ratio at cruise conditions is less than 0.95 (Fig. 4 and Table 1).” The fan blade designs of Baltas provide more efficient fan exit pressure profiles which allow the number of fan blades to be reduced (¶70).
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the fan blades of the engines of Sabnis in view of Schwarz and Hill and Peterson have a fan root pressure ratio, defined as the ratio of a mean total pressure of the flow at the fan exit that subsequently flows through the engine core to a mean total pressure of the flow at a fan inlet, is no greater than 1.25 at cruise conditions and a fan tip pressure ratio is defined as the ratio of the mean total pressure of the flow at the fan exit that subsequently flows through the bypass duct to the mean total pressure of the flow at the fan inlet; and the ratio between the fan root pressure ratio to the fan tip pressure ratio at cruise conditions is less than 0.95, as taught by Baltas, in order to optimize the fan blade design and reduce the number of fan blades as taught Baltas (¶70).
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Schwarz and Hill and Peterson, as applied to claim 1 above, and further in view of Muruooka (U.S. Publication No. 2016/0265430).
Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed above. However, Sabnis in view of Schwarz and Hill and Peterson doesn’t teach construction details of the fan blades. Muruooka teaches fan blade designs (Figs. 5 and 6). In particular, Muruooka teaches the fan blades comprise a main body (37) attached to a leading edge sheath (47), the main body and the leading edge sheath being formed using different materials and the leading edge sheath material comprises titanium (¶36) and/or the main body material comprises carbon fibre (¶35) or an aluminum alloy (Figs. 5 and 6). The composite construction allows the weight of the fan blades to be reduced (¶44). 
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Schwarz and Hill and Peterson to have the fan blades comprise a main body attached to a leading edge sheath, the main body and the leading edge sheath being formed using different materials and the leading edge sheath material comprises titanium and/or the main body material comprises carbon fibre, as taught by  Muruooka, in order to reduce the weight of the fan blades as taught by Muruooka (¶44).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Schwarz and Hill and Peterson, as applied to claim 1 above, and further in view of Waters (Mark Waters and Edward Schairer, "Analysis of Turbofan Propulsion System Weight and Dimensions," NASA TM X-73,199, January 1977)  and Thomas (U.S. Publication No. 2019/0093557).
Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed above. Sabnis further teaches a fan diameter D is a diameter of the fan at the leading edge of the tips of the fan blades but doesn’t describe the intake to the engine. Waters teaches an intake that extends upstream of the fan blades, wherein: an intake length L is defined as an axial distance between a leading edge of the intake and a leading edge of a tip of the fan blades; (Eq. 16, Page 12). The intake is required to diffuse the engine flow (Page 11). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Schwarz and Hill and Peterson have an intake that extends upstream of the fan blades, wherein: an intake length L is defined as the axial distance between the leading edge of the intake and the leading edge of the tip of the fan blades, as taught by Waters, in order to diffuse the flow before it reaches than fan face, as taught by Waters.
Sabnis in view of Schwarz, Waters and Hill and Peterson teaches the invention as discussed above so far. However, Sabnis in view of Schwarz, Waters and Hill and Peterson doesn’t teach a ratio L/D is in the range of from 0.2 to 0.45.  
Thomas teaches a compact inlet design where the L/D is in the range of from 0.2 to 0.4 (¶70).  The shortened inlet reduces drag, weight and fuel consumption of the engine and aircraft (¶71). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to make the engines of Sabnis in view of Schwarz, Waters and Hill and Peterson have an intake length L and a fan diameter D have a ratio L/D in the range of from 0.2 to 0.45, as taught by Thomas, in order to reduce drag, weight and fuel consumption of the engine and aircraft by Thomas (¶71).
Claim 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sabnis in view of Schwarz and Hill and Peterson, as applied to claim 1 above, and further in view of Filippone (Antonio Filippone, Cruise Altitude Flexibility of Jet Transport Aircraft, Aerospace Science and Technology 14 (2010) 283–294).
Regarding claim 17, Sabnis in view of Schwarz and Hill and Peterson doesn’t teach cruising at 11000 Km. Filippone teaches many different cruise profiles including cruising at 11 Km (e.g., see Fig. 2, which shows drag at different altitudes). As shown in Fig. 2, the drag is near a minimum at an altitude of 11,000 m. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make cruise conditions for the engines of Sabnis in view of Schwarz to be 11,000 m, as taught by Filippone, in order to reduce the drag of the aircraft as compared to flying at a lower altitude, as taught by Filippone.
Regarding claim 18, Sabnis in view of Schwarz and Hill and Peterson teaches the invention as claimed and as discussed above and Sabnis further teaches a forward Mach number of .8. However, Sabnis in view of Schwarz and Hill and Peterson lacks the cruise conditions correspond to: a pressure of 23000 Pa; and a temperature of -55 deg C. Filippone teaches the cruise conditions correspond to: a forward Mach number of 0.8; a pressure of 23000 Pa; and a temperature of -55 deg C (Figs. 2 and 4). It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to use the aircraft of Sabnis in view of Schwarz at cruise conditions that correspond to a pressure of 23000 Pa; and a temperature of -55 deg C, as taught by Filippone in order to apply a known technique to a known device ready for improvement, in this case a prior art aircraft, to yield a predictable result of improving the efficiency of the aircraft as taught by Filippone (Abstract), KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). MPEP 2143, I, D.
Response to Arguments
	Applicant argues Sabnis is entirely silent in regards to the hub to tip ratio for engines so it would be impossible to calculate a value of Q for any of Sabnis’s engines. Sabnis engines have a hub to tip ratio which is shown in Fig. 1. Schwarz is used to suggest a range of hub to tip ratios that can be used with Sabnis’s engines. Schwarz and Sabnis teach similar engine designs (See Fig. 1 of both references). Applicant argues that using a typical value of a hub to tip ratio would increase Q well beyond the claim upper limit. As discussed above, this is not the case, for a hub to tip ratio of .25, which is within the range suggested by Schwarz, Q is increased by 6.7%. Thus, engine 1 of Sabnis has a Q value that falls within the claimed range. It is noted that engine 1 is only an example engine as Sabnis teaches a large family of engines according to widely varying ranges of parameters where the examples in Table 1 are only provided for illustrative purposes (e.g., see paragraphs 30-33 for some of the parameters that are varied). Thus, it is expected that engine parameters associated with the engines of Sabnis can be varied and still fall within the scope of what is taught in Sabnis.
	Applicant argues that choosing a value of hub to tip ratio that results in a value of Q that falls within the claimed range is impermissible hindsight. Schwarz suggests a range of hub to tip ratios. A selection of one of these values within the suggested range is not impermissible hindsight, but rather an indication that the prior art suggests a range of Q values that overlap with the claimed range. Additional values of Q could be calculated using other values of the hub to tip ratio suggested by the Schwarz, however, only one value is needed to demonstrate the ranges of Q taught in the prior art combination overlap with the claimed ranges.
Applicant argues that changing the value of h/t changes the mass flow through the engine and can’t be done in isolation. This statement is not true. The fan blade design can be varied as h/t is varied to keep the mass flow through the engine constant. Sabnis teaches various fan blade designs because Sabnis teaches a range of fan pressure ratios across the fan section. The different fan pressure ratios are implemented by changing the fan blade design.
Applicant argues that the cruise conditions in Table I of Sabnis might not be the same cruise conditions as specified in the specification and thus it was improper to apply the adiabatic equations of Hill and Peterson using these conditions to determine temperatures and pressures at the fan face. Sabnis references and discusses a “cruise condition” multiple times. Table 1 refers to a cruise condition. The specification provides only one example of a cruise condition, which is found in paragraph 48. ¶48 of Sabnis teaches “the fan section 22 of the engine 20 is designed for a particular flight condition-typically cruise at about 0.8 Mach and about 35,000 feet.” It is reasonable to assume that this would be the cruise condition to which Table I is referencing.
Applicant argues that the claimed hub to tip ratio falls of .25 to .3, which falls within the range of ratios taught by Schwarz, provides a critical effect and hence is non-obvious over Schwarz. Applicant references page 2 and 3 of their specification to support this assertion. Applicant’s specification doesn’t establish that any particular range of the hub to tip ratio has a critical effect. Applicant’s specification discloses that a value of Q can be controlled to provide particular advantages. Many different ranges of Q are specified. Q depends on a mass flow rate through the fan, a temperature at the fan face, a pressure at the fan face, a fan diameter and a hub-to-tip ratio. The specification doesn’t disclose that a particular range of the hub to tip ratio is critical for any of the claimed ranges of Q. Thus, Applicant’s argument is not supported by Applicant’s specification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.P.O./Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741